DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24-32 are objected to because of the following informalities:  The Claims should be listed as (Withdrawn).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 21, 33-34, and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang, et al. (US 2018/0370116).

	In reference to Claim 19, Huang discloses an additive manufacturing apparatus ([0020]-[0022]), depositing the two materials onto a substrate ([0023]) (printing space comprising an air-filled inner volume and a printing substrate), the apparatus includes reservoirs for each nozzle ([0032]), the second material is used to coalesce the first material and applied simultaneously ([0063]-[0064]) (a nebulizer configured to nebulize a coagulation agent and disperse the nebulized coagulation agent) (Examiner understands the coalescing agent to meet the limitation of coagulation agent), the print being controlled by computers by layers ([0033]).

	In reference to Claim 21, Huang discloses the apparatus of Claim 19, as described above.
	Huang discloses PuraMatrix, a self-assembling peptide polymer ([0042]) (a polymer and a solvent).

	In reference to Claim 22, Huang disclose the apparatus of Claim 21, as described above.
	Huang discloses nylon droplets ([0028]).

	In reference to Claim 33, Huang discloses an additive manufacturing apparatus ([0020]-[0022]), depositing the two materials onto a substrate ([0024]) (printing space comprising an air-filled inner volume and a printing substrate), one of which is PuraMatrix, a self-assembling peptide polymer ([0042]) (a polymeric material in a solvent), the apparatus includes reservoirs for each nozzle ([0032]), the second material is used to coalesce the first material and applied simultaneously ([0063]-[0064]) (a nebulizer configured to nebulize a coagulation agent and disperse the nebulized coagulation agent) (Examiner understands the coalescing agent to meet the limitation of coagulation agent), the print being controlled by computers by layers ([0033]).

	In reference to Claim 34, Huang discloses the apparatus of Claim 33, as described above.
	Huang discloses the apparatus includes reservoirs for each nozzle ([0032]).

	In reference to Claim 36, Huang discloses the apparatus of Claim 33, as described above.
	Huang discloses two, or more, printheads oriented to deposit in the same location where printed solutions mix, interact, and coalesce ([0062]) (coagulate).

	In reference to Claim 37, Huang discloses the apparatus of Claim 33, as described above.
	Huang discloses during printing the deposition location is controlled along designed paths ([0038]). 

	In reference to Claim 38, Huang discloses the apparatus of Claim 37, as described above.
	Huang discloses printing a product based on a CAD design ([0033]).

	In reference to Claim 39, Huang discloses the apparatus of Claim 37, as described above.
Huang discloses the apparatus includes reservoirs for each nozzle ([0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. (US 2018/0370116) as applied to Claim 19 above, and further in view of Limem, et al. (US 2019/0375149).

	In reference to Claim 20, Huang discloses the apparatus of Claim 19, as described above.
Huang does not disclose a solidification bath comprising a coagulation fluid, the solidification bath configured to, in an instance in which the nebulized coagulation agent only partially coagulates the disposed volume of liquid build material, receive the intermediate article and cause, via the coagulation fluid, the intermediate article to fully solidify, thereby forming the finished article.
Limem discloses using a coagulation bath for an additively manufactured product ([0017]).
It would have been obvious to one or ordinary skill in the art to immerse the product of Huang in a coagulation bath like Limem because it would finish a product ([0017]).

	In reference to Claim 35, Huang discloses the apparatus of Claim 33, as described above.
Huang does not disclose a solidification bath comprising a coagulation fluid, the solidification bath configured to, in an instance in which the nebulized coagulation agent only partially coagulates the disposed volume of liquid build material, receive the intermediate article and cause, via the coagulation fluid, the intermediate article to fully solidify, thereby forming the finished article.
Limem discloses using a coagulation bath for an additively manufactured product ([0017]).
It would have been obvious to one or ordinary skill in the art to immerse the product of Huang in a coagulation bath like Limem because it would finish a product ([0017]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. (US 2018/0370116) as applied to Claim 19 above, and further in view of Dupont, et al. (US 2010/0297213).

	In reference to Claim 23, Huang discloses the apparatus of Claim 21, as described above.
	Huang does not disclose dimethyl sulfoxide (DMSO), dimethylformamide (DMF), acetonitrile, ethanol, N-methylpyrrolidone, cyclodextrin, a pluronic detergent, liposomes, sodium methyl
sulfinylmethylide, dimethyl sulfide, dimethyl sulfone, acetone, dimethylformamide,
dimethylacetamide, N-methyl-2-pyrrolidone, hexamethylphosphoramide (HMPA), methanol,
isopropanol, tert-butanol, acetic acid, ether, tetrahydrofuran, dichloromethane, chloroform,
triethylamine, pyridine, or ethyl acetate.
	Dupont discloses ethanol being the solvent ([0086]-[0089]).
	It would have been obvious to one of ordinary skill in the art to use the ethanol of Dupont in the apparatus of Huang because Dupont works toward improving drying rate and quality for the liquid material’s formulation ([0086]).

Response to Arguments
Applicant’s arguments with respect to Claim 19 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742